Case 1:19-cv-00489-LEK-WRP Document 29 Filed 06/08/20 Page 1 of 12   PageID #: 53



                         UNITED STATES DISTRICT COURT

                              DISTRICT OF HAWAII


   LARRY KELLER,                          CIV. NO. 19-00489 LEK-WRP

                      Plaintiff,

         vs.

   ALA WAI STATE BOAT HARBOR,

                      Defendant.


                 ORDER GRANTING DEFENDANT’S MOTION TO DISMISS

                 On December 17, 2019, Defendant State of Hawai`i

  (“Defendant”) filed its Motion to Dismiss Complaint Filed

  September 12, 2019 (“Motion”).1       [Dkt. no. 14.]    Pro se Plaintiff

  Larry Keller (“Plaintiff”) filed a document that was construed

  as his response to the Motion (“Response”) on February 28, 2020,

  and Defendant filed its reply on March 3, 2020.         [Dkt. nos. 18,

  19.]       The Court finds this matter suitable for disposition

  without a hearing pursuant to Rule LR7.1(c) of the Local Rules

  of Practice for the United States District Court for the




         1
         The named defendant named is Ala Wai State Boat Harbor.
  However, the Ala Wai State Boat Harbor is owned and operated by
  the state. See Haw. Rev. Stat. § 200-9(b)-(c); see also Haw.
  Boating Ass’n v. Water Transp. Facilities Div., Dep’t of
  Transp., State of Haw., 651 F.2d 661, 664 (9th Cir. 1981).
  Therefore, this action is a lawsuit against the State of
  Hawai`i, and the Department of the Attorney General for the
  State of Hawai`i has appeared for Defendant.
Case 1:19-cv-00489-LEK-WRP Document 29 Filed 06/08/20 Page 2 of 12   PageID #: 54



  District of Hawaii (“Local Rules”).        Defendant’s Motion is

  hereby granted for the reasons set forth below.

                                  BACKGROUND

              Plaintiff is proceeding pro se, and therefore his

  pleadings are liberally construed.        See Erickson v. Pardus, 551

  U.S. 89, 94 (2007) (per curiam).         Plaintiff filed his Complaint

  in a Civil Case (“Complaint”) on September 12, 2019, alleging

  Defendant impounded and then sank his vessel, “Samoor” (“the

  Vessel”).    [Complaint at pgs. 1-2; Suppl. to Complaint, filed

  9/27/19 (dkt. no. 9), at pg. 1.2]        Plaintiff also alleges

  Defendant “put a new vessel unapproved by [Plaintiff] in

  permanent slip # 64.”      [Complaint at pg. 3.]     With regard to the

  loss of permanent slip # 64, Plaintiff seeks damages in excess

  of $2,940,000.3    [Id.]   Plaintiff also requests $2,500,000.00 in

  damages for the loss of the Vessel.        [Motion, filed 10/1/19

  (dkt. no. 10).4] see


        2Although Plaintiff’s September 27, 2019 filing was titled
  “Amended Complaint,” it was construed as a supplement to the
  Complaint. [EO: Court Order Construing Plaintiff’s Amended
  Complaint, Filed September 27, 2019, as a Supplement to the
  Complaint, filed 10/30/19 (dkt. no. 12).]

        3Plaintiff seeks “$1750.00 per day” for “1680+ days.”
  [Complaint at pg. 3.]

        4Plaintiff’s October 1, 2019 motion, which sought
  replacement of the Vessel, was construed as a premature motion
  for summary judgment. [EO: Court Order Denying as Premature
  Plaintiff’s Motion for Summary Judgment, filed 10/7/19 (dkt.
  no. 11).]
                                       2
Case 1:19-cv-00489-LEK-WRP Document 29 Filed 06/08/20 Page 3 of 12   PageID #: 55



             In its Motion, Defendant seeks dismissal of all claims

  pursuant to Fed. R. Civ. P. 12.       [Motion at 1.]    The Motion

  argues Defendant is immune from suit under the doctrine of state

  sovereign immunity.     [Mem. in Supp. of Motion at 4.]

                                   STANDARD

             “A sovereign immunity defense is ‘quasi-

  jurisdictional’ in nature and may be raised in either a

  Rule 12(b)(1) or 12(b)(6) motion.”       Sato v. Orange Cty. Dep’t of

  Educ., 861 F.3d 923, 927 n.2 (9th Cir. 2017) (citing Pistor v.

  Garcia, 791 F.3d 1104, 1111 (9th Cir. 2015); Eason v. Clark Cty.

  Sch. Dist., 303 F.3d 1137, 1140 (9th Cir. 2002)).          “A defendant

  may, however, be found to have waived sovereign immunity if it

  does not invoke its immunity in a timely fashion and takes

  actions indicating consent to the litigation.”         Pistor, 791 F.3d

  at 1111 (citations omitted).

             Defendant did not specify whether it is moving under

  Rule 12(b)(1) or (b)(6), only that it was invoking Rule 12.

  However, the ambiguity is inconsequential because, on a motion

  to dismiss pursuant to Eleventh Amendment immunity, the

  standards for Rule 12(b)(1) and (b)(6) are functionally

  equivalent.    See Monet v. Haw., Civ. No. 11-00211 SOM/RLP, 2011

  WL 2446310, at *3 (D. Hawai`i June 14, 2011) (concluding that,

  on a motion to dismiss, it “makes no difference” whether the

  court examines Eleventh Amendment immunity under Rule 12(b)(1)

                                       3
Case 1:19-cv-00489-LEK-WRP Document 29 Filed 06/08/20 Page 4 of 12    PageID #: 56



  or (b)(6)).    Rule 12(b)(1) authorizes a district court to

  dismiss an action for “lack of subject-matter jurisdiction.”

  “Once challenged, the party asserting subject matter

  jurisdiction has the burden of proving its existence.”             Robinson

  v. United States, 586 F.3d 683, 685 (9th Cir. 2009) (citation

  and quotation marks omitted).       This district court has stated:

             A Rule 12(b)(1) motion may be either facial
             (attacking the sufficiency of the complaint’s
             allegations to invoke federal jurisdiction) or
             factual (disputing the truth of the allegations
             of the complaint). Safe Air for Everyone [v.
             Meyer], 373 F.3d [1035,] 1039 [(9th Cir. 2004)].

                  In a facial attack, the court may dismiss a
             complaint when its allegations are insufficient
             to confer subject matter jurisdiction, and a
             complaint’s factual allegations are taken as true
             and construed in the light most favorable to the
             nonmoving party. Fed’n of African Am.
             Contractors v. City of Oakland, 96 F.3d 1204,
             1207 (9th Cir. 1996). But in a factual attack
             “[w]here the jurisdictional issue is separable
             from the merits of the case, the judge may
             consider the evidence presented with respect to
             the jurisdictional issue and rule on that issue,
             resolving factual disputes if necessary.”
             Thornhill Publ’g Co., Inc. v. Gen. Tel. & Elecs.
             Corp., 594 F.2d 730, 733 (9th Cir. 1979). In
             such case, “no presumptive truthfulness attaches
             to plaintiff’s allegations, and the existence of
             disputed material facts will not preclude the
             trial court from evaluating for itself” the
             existence of subject matter jurisdiction. Id.

  Bishop v. United States, Civ. No. 16-00248 JMS-KSC, 2017 WL

  1381653, at *7 (D. Hawai`i Apr. 13, 2017) (some alterations in

  Bishop).   Defendant’s contention that the allegations in the

  Complaint are insufficient to invoke federal jurisdiction is a

                                       4
Case 1:19-cv-00489-LEK-WRP Document 29 Filed 06/08/20 Page 5 of 12   PageID #: 57



  facial attack.    See Monet, 2011 WL 2446310, at *2 (citing Safe

  Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004)).

              If the Court reviewed the Motion as though it was

  brought under Rule 12(b)(6),       all allegations of material fact

  would be assumed to be true and construed in the light most

  favorable to the nonmoving party.        5   See Fed’n of African Am.

  Contractors v. City of Oakland, 96 F.3d 1204, 1207 (9th Cir.

  1996).    The result would remain the same as under the

  Rule 12(b)(1) analysis.      Therefore, pursuant to the standards

  for either a Rule 12(b)(1) facial attack or a Rule 12(b)(6)

  motion to dismiss for failure to state a claim, all factual

  allegations will be taken as true and construed in the light

  most favorable to the nonmoving party, Plaintiff.

                                  DISCUSSION

  I.    State Sovereign Immunity

              “The Judicial power of the United States shall not be

  construed to extend to any suit in law or equity, commenced or

  prosecuted against one of the United States by Citizens of

  another State, or by Citizens or Subjects of any Foreign State.”

  U.S. Const. amend. XI.      As the United States Supreme Court

  recently held,




        5Fed. R. Civ. P. 12(b) states, in pertinent part, that “a
  party may assert the following defenses by motion: . . .
  (6) failure to state a claim upon which relief can be granted.”
                                       5
Case 1:19-cv-00489-LEK-WRP Document 29 Filed 06/08/20 Page 6 of 12   PageID #: 58



             We have often emphasized that “[t]he [Eleventh]
             Amendment is rooted in a recognition that the
             States, although a union, maintain certain
             attributes of sovereignty, including sovereign
             immunity.” Puerto Rico Aqueduct and Sewer
             Authority v. Metcalf & Eddy, Inc., 506 U.S. 139,
             146, 113 S. Ct. 684, 121 L. Ed. 2d 605 (1993).
             In proposing the Amendment, “Congress acted not
             to change but to restore the original
             constitutional design.” Alden [v. Maine], 527
             U.S. [706,] 722, 119 S. Ct. 2240 [(1999)]. The
             “sovereign immunity of the States,” we have said,
             “neither derives from, nor is limited by, the
             terms of the Eleventh Amendment.” Id., at 713,
             119 S. Ct. 2240.

                  Consistent with this understanding of state
             sovereign immunity, this Court has held that the
             Constitution bars suits against nonconsenting
             States in a wide range of cases. See, e.g.,
             Federal Maritime Comm’n [v. S.C. State Ports
             Auth., 535 U.S. 743 (2002)] (actions by private
             parties before federal administrative agencies);
             Alden, supra (suits by private parties against a
             State in its own courts); Blatchford v. Native
             Village of Noatak, 501 U.S. 775, 111 S. Ct. 2578,
             115 L. Ed. 2d 686 (1991) (suits by Indian tribes
             in federal court); [Principality of] Monaco [v.
             Miss.], 292 U.S. 313, 54 S. Ct. 745 [(1934)]
             (suits by foreign states in federal court); Ex
             parte New York, 256 U.S. 490, 41 S. Ct. 588, 65
             L. Ed. 1057 (1921) (admiralty suits by private
             parties in federal court); Smith v. Reeves, 178
             U.S. 436, 20 S. Ct. 919, 44 L. Ed. 1140 (1900)
             (suits by federal corporations in federal court).

  Franchise Tax Bd. of Cal. v. Hyatt, 139 S. Ct. 1485, 1496 (2019)

  (some alterations in Franchise Tax Bd.).        Furthermore,

             A State may waive its sovereign immunity at its
             pleasure, College Savings Bank v. Florida Prepaid
             Postsecondary Ed. Expense Bd., 527 U.S. 666, 675–
             676 (1999), and in some circumstances Congress
             may abrogate it by appropriate legislation. But
             absent waiver or valid abrogation, federal courts


                                       6
Case 1:19-cv-00489-LEK-WRP Document 29 Filed 06/08/20 Page 7 of 12   PageID #: 59



               may not entertain a private person’s suit against
               a State.

  Va. Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 253–54

  (2011) (footnote omitted).      Therefore, “[s]tates, their

  agencies, and their officials in their official capacities are

  immune from damage suits under state or federal law by private

  parties in federal court unless there is a valid abrogation of

  that immunity or an unequivocal express waiver by the state.”

  Monet, 2011 WL 2446310, at *4 (some citations omitted) (citing

  Sossamon v. Tex., 131 S. Ct. 1651, 1658 (2011)).          “A state

  generally waives its immunity when it ‘voluntarily invokes

  [federal] jurisdiction or . . . makes a ‘clear declaration’ that

  it intends to submit itself to [federal] jurisdiction.’”           In re

  Bliemeister, 296 F.3d 858, 861 (9th Cir. 2002) (alterations in

  Bliemeister) (quoting Schulman v. California (In re Lazar), 237

  F.3d 967, 976 (9th Cir. 2001)).       “Express waiver is not

  required; a state waives its Eleventh Amendment immunity by

  conduct that is incompatible with an intent to preserve that

  immunity.”    Id. (brackets, citation, and internal quotation

  marks omitted).

               There is no indication that Congress has abrogated

  Defendant’s sovereign immunity.       Defendant has not waived its

  immunity either expressly or with conduct incompatible with an

  assertion of that immunity.      Accordingly, Defendant is immune


                                       7
Case 1:19-cv-00489-LEK-WRP Document 29 Filed 06/08/20 Page 8 of 12   PageID #: 60



  from Plaintiff’s claims for damages because Plaintiff has not

  made any allegations that Defendant’s sovereign immunity has

  been waived or abrogated.

             An exception to state sovereign immunity exists.           In

  Ex parte Young, 209 U.S. 123 (1908), the Supreme Court

  recognized that “a suit challenging the constitutionality of a

  state official’s action is not one against the State.”

  Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 102

  (1983) (citing Ex parte Young, 209 U.S. 123 (1908)).          “Under the

  doctrine of Ex parte Young, suits against an official for

  prospective relief are generally cognizable, whereas claims for

  retrospective relief (such as damages) are not.”          Porter v.

  Jones, 319 F.3d 483, 490 (9th Cir. 2003) (citations omitted).

  Therefore, to invoke the Young exception to state sovereign

  immunity, a plaintiff must allege an ongoing violation of

  federal law and seek prospective relief from a state official.

  Here, Plaintiff’s claims are for damages, and therefore the

  Young exception does not apply.

             Because Defendant’s sovereign immunity has neither

  been waived nor abrogated, and because the Young exception does

  not apply, Plaintiff’s suit is barred under the doctrine of

  state sovereign immunity.      This result is in accordance with

  other cases within this district.        See, e.g., Coulter v.

  Bronster, 57 F. Supp. 2d 1028, 1031 (D. Hawai`i 1999) (“Boating

                                       8
Case 1:19-cv-00489-LEK-WRP Document 29 Filed 06/08/20 Page 9 of 12   PageID #: 61



  activities on the Ala Wai Canal and the Ala Wai Boat Harbor,

  which is adjacent to the canal, are under the jurisdiction of

  the Department of Land and Natural Resources (‘DLNR’).”), aff’d

  sub nom. Coulter v. Anzai, 13 F. App’x 661 (9th Cir. 2001).            In

  Coulter, the district court noted that:

                   This [Eleventh Amendment] immunity also
              extends to state departments and agencies. See
              Romano v. Bible, 169 F.3d 1182, 1185 (9th Cir.
              1999) (“The Eleventh Amendment bars suits against
              the state or its agencies for all types of
              relief, absent unequivocal consent by the
              state.”); Natural Resources Defense Council v.
              California Dep’t of Transp., 96 F.3d 420, 421
              (9th Cir. 1996) (“State immunity extends to state
              agencies [who can] assert the state’s sovereign
              immunity.”). Moreover, Eleventh Amendment
              immunity extends to admiralty and maritime cases.
              See Welch v. Texas Dep’t of Highways and Public
              Transp., 483 U.S. 468, 468, 107 S. Ct. 2941, 97
              L. Ed. 2d 389 (1987) (“Even though the express
              terms of the Eleventh Amendment’s prohibition are
              limited to federal-court suits ‘in law or equity’
              against a State by citizens of another State or a
              foreign country, the Amendment . . . prohibits
              admiralty suits against a State . . . unless the
              State expressly waives its immunity and consents
              to suit in federal court.”); see also Collins v.
              Alaska, 823 F.2d 329, 331 (9th Cir. 1987).

  57 F. Supp. at 1033 (some alterations in Coulter).          The district

  court in Coulter concluded that the State of Hawai`i and the

  DLNR were immune under the doctrine of Eleventh Amendment

  immunity.    Therefore, to the extent that this action constitutes

  a case against the DLNR instead of, or as well as, the State of

  Hawai`i, the action is barred pursuant to state sovereign

  immunity.

                                       9
Case 1:19-cv-00489-LEK-WRP Document 29 Filed 06/08/20 Page 10 of 12   PageID #: 62



              Although not identified in the pleadings, Plaintiff’s

  allegations could be liberally construed as seeking a remedy

  under 42 U.S.C. § 1983.      The Ninth Circuit held that,

                   Section 1983, . . . is not itself a source
              of substantive rights, but is a mechanism for
              vindicating federal statutory or constitutional
              rights. Baker v. McCollan, 443 U.S. 137, 144
              n.3, 99 S. Ct. 2689, 61 L. Ed. 2d 433 (1979).
              Specifically, § 1983 provides that “[e]very
              person who, under color of [State law] . . .
              subjects, or causes to be subjected, any citizen
              of the United States or other person within the
              jurisdiction thereof to the deprivation of any
              rights, privileges, or immunities secured by the
              Constitution and laws, shall be liable to the
              party injured.” 42 U.S.C. § 1983.

  Stilwell v. City of Williams, 831 F.3d 1234, 1240 (9th Cir.

  2016) (some alterations in Stillwell).         However, “§ 1983

  likewise did not abrogate States’ Eleventh Amendment immunity

  and therefore does not allow suits against States themselves or

  individuals in their official capacities.”         Id. at 1245 (citing

  Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71, 109 S. Ct.

  2304, 105 L. Ed. 2d 45 (1989)).        Although Plaintiff included the

  name Ed Underwood in the caption of his Response, along with a

  reference to him being an Administrator, Plaintiff did not

  assert any claims against Mr. Underwood, in either his official

  or individual capacity, in any of the pleadings.          All

  allegations made by Plaintiff in his pleadings relate only to

  actions taken by the harbor, and no allegations relate

  personally to Mr. Underwood or any other natural person.            To the

                                       10
Case 1:19-cv-00489-LEK-WRP Document 29 Filed 06/08/20 Page 11 of 12   PageID #: 63



  extent that Plaintiff may have intended to identify

  Mr. Underwood as a defendant, it does not appear that he has

  been served.     Therefore Mr. Underwood is not a party to this

  action.    Because § 1983 does not abrogate Defendant’s Eleventh

  Amendment immunity, Plaintiff is barred from bringing a claim

  under § 1983 against Defendant.

  II.   Summary and Leave to Amend

              In sum, all claims as alleged against Defendant, as

  the entity responsible for the Ala Wai State Boat Harbor, are

  hereby dismissed.     Also, it is absolutely clear that no

  amendment can cure the defect in Plaintiff’s claims for damages.

  See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995)

  (per curiam) (“Unless it is absolutely clear that no amendment

  can cure the defect, however, a pro se litigant is entitled to

  notice of the complaint’s deficiencies and an opportunity to

  amend prior to dismissal of the action.” (citations omitted)).

  Therefore, leave to amend is denied as futile, and the Complaint

  is dismissed with prejudice.

                                  CONCLUSION

              On the basis of the foregoing, Defendant’s Motion to

  Dismiss Complaint Filed September 12, 2019, filed December 17,

  2019, is HEREBY GRANTED.      Plaintiff’s Complaint for a Civil

  Case, filed September 12, 2019, and his supplement to the

  Complaint, filed September 27, 2019, are DISMISSED WITH

                                       11
Case 1:19-cv-00489-LEK-WRP Document 29 Filed 06/08/20 Page 12 of 12   PageID #: 64



  PREJUDICE.    There being no remaining claims in this case, this

  Court DIRECTS the Clerk’s Office to close the case unless

  Plaintiff files a motion for reconsideration within fourteen

  days of the entry of this Order.

               IT IS SO ORDERED.

               DATED AT HONOLULU, HAWAI`I, June 8, 2020.




  LARRY KELLER VS. ALA WAI STATE BOAT HARBOR; CV 19-00489 LEK-WRP;
  ORDER GRANTING DEFENDANT'S MOTION TO DISMISS




                                       12
